Citation Nr: 1116487	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  06-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a disability exhibited by loss of vision. 

2.  Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris, currently evaluated as 30 percent disabling.

4.  Entitlement to an initial increased disability rating for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with radiculopathy, currently evaluated as 40 percent disabling.

5.  Entitlement to an effective date earlier than January 29, 2003, for the grant of service connection for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2003 decision of the RO that, in pertinent part, increased the disability rating for bilateral hearing loss to 10 percent; and from a February 2004 decision of the RO that declined to reopen a claim for service connection for a disability exhibited by loss of vision on the basis that new and material evidence had not been received, and that denied an increased disability rating for tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris.  The Veteran timely appealed.

These matters also come to the Board on appeal from a December 2007 decision of the RO that granted service connection for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy, evaluated as 40 percent disabling effective January 29, 2003.  The Veteran timely appealed for a higher initial rating.

The Veteran's petition to reopen the claim for service connection for a disability exhibited by loss of vision; the claims for an increased disability rating for bilateral hearing loss, and for TDIU benefits; and the claim for an earlier effective date are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.

A claim of service connection for high blood pressure has been raised by the record (correspondence submitted in May 2010), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the entire appeal period, tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris have affected less than 40 percent of the entire body or of exposed areas, and no more than topical therapy was required.

2.  Lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain are manifested by severe intervertebral disc syndrome, recurring attacks, with intermittent relief and radiculopathy productive of mild incomplete paralysis of the sciatic nerve of the right lower extremity; pronounced intervertebral disc syndrome, ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7813, 7822 (2010).

2.  The criteria for an initial increased disability evaluation for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with radiculopathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2002); Diagnostic Code 5235-5243 (2010).

3.  Effective from September 26, 2003, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ Part 4, Diagnostic Codes 5235-5243, 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a September 2008 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.  

In the September 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran also has appealed for a higher initial disability rating assigned following the grant of service connection.  Hence, the Board has characterized the issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  As Fenderson held that a claim for an initial disability rating is distinct from a claim for increased rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson, 12 Vet. App. at 126.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of skin rash and back pain both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

A.  Skin Disabilities

Service connection has been established for tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris-effective March 1992.  The RO assigned a 30 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7813-7822.  A hyphenated diagnostic code reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).

Infections of the skin not listed elsewhere (including bacterial, fungal, viral, teponemal and parasitic diseases) are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 (2010).
Preliminarily, the Board notes that recent revisions of the criteria for evaluation of scars, effective October 23, 2008, apply only to claims for VA benefits filed on or after that date, and are inapplicable in this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2010)).

In this case, the Veteran's skin disabilities consist neither of disfigurement of the head, face, or neck, nor of any scarring.  Hence, the disability is to be rated as dermatitis under Diagnostic Code 7806.

Pursuant to Diagnostic Code 7806, a 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).  

Alternatively, for papulosquamous disabilities not listed elsewhere, Diagnostic Code 7822 provides that a 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy is required for a total duration of six weeks or more, but not constantly, during a twelve month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic medications or intensive light therapy is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7822 (2010).  

During a September 2003 VA examination, the Veteran reported a history of fungal infections with blisters since 1972.  He reported the use of multiple treatments, with temporary improvement, but not resolving infections completely.  The Veteran referred to a history of rash in the arms, neck, and abdomen since the Persian Gulf War; and that rashes start with a pigmented pimple on the neck, very pruritic, and then affect the arms and trunk.  He reportedly used a medicated cream twice daily.

Examination revealed four pigmented papules, around 3 millimeters in diameter, on the nape of the Veteran's neck; multiple, erythematous, follicular papules on the lateral arm, back, chest, abdomen, buttocks, and anterior thighs; deeply pigmented patches on the groin, with maceration and erythematous borders; scaliness of the toes, and several toe webs bilaterally; and three toenails with early changes of onycholysis, subungual hyperkeratosis, and yellowish discoloration.  Diagnoses included acne keloidalis nuchae; keratosis pilaris, extensive; intertrigo, chronic, severe, with tinea cruris; tinea pedis; and tinea unguium.

In March 2006, the Veteran reported that he began applying more potent skin creams.

The report of a June 2009 VA examination reflects that the Veteran applied a medicated cream twice a day.  His symptoms included itching.  Examination revealed follicular papules covering 20 percent of the entire skin, located on the arms and forearms and thighs; a dark-colored arciform patch covering 2 percent of the entire skin, located in the inguinal area; scaling covering 4 percent of the entire skin, located on the soles and third and fourth inter-toe spaces of both feet; sub-ungual hyperkeratosis of the first, second, and third toenails of both feet; and follicular papules covering less than 1 percent of the entire skin, located on the posterior neck.  The examiner noted that less than 1 percent of exposed skin was affected, and that the skin disabilities did not affect the Veteran's ability to perform his normal daily activities.

In this case, the Veteran's service-connected skin disabilities have been manifested primarily by objective evidence of acne keloidalis nuchae, extensive keratosis pilaris, chronic and severe intertrigo with tinea cruris, tinea pedis, and tinea unguium.  Throughout the rating period, the Veteran applied a medicated cream, which was a topical treatment and not systemic. The June 2009 examiner estimated that approximately 27 percent of total body surface area was affected, plus the soles of each foot and between toes; and less than 1 percent of exposed surface area affected (hands, face, head, and neck).  The criteria for a disability rating in excess of 30 percent are not met or nearly approximated.  

There is no evidence of constant or near-constant systemic therapy or other immunosuppressive drugs or intensive light therapy, to warrant an increased disability rating under either Diagnostic Codes 7813 or 7822.
.
The doctrine of reasonable doubt has been considered, but in this case a clear preponderance of the evidence weighs against the claim.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

B.  Back Disabilities

Service connection has been established for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy-effective January 29, 2003.  The RO evaluated the Veteran's back disabilities as 40 percent disabling initially under 38 C.F.R. § 4.71a, former Diagnostic Code 5293, pertaining to intervertebral disc syndrome.
 
Rating Criteria 

Under former Diagnostic Code 5293 (renumbered 5243), a 40 percent rating is warranted for severe intervertebral disc syndrome, recurring attacks, with intermittent relief.  A 60 percent evaluation requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Alternatively, the Veteran's back disabilities may be evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, pertaining to limitation of motion; or under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, pertaining to lumbosacral strain.

Under former Diagnostic Code 5292, a 40 percent evaluation requires severe limitation of motion of the lumbar segment of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under former Diagnostic Code 5295, a 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

VA revised the criteria for evaluation of diseases and injuries of the spine, effective on September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 2003)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  

Under the most recent revision, back disabilities are evaluated under a general rating formula.  Under the formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

Evaluate any associated objective neurologic abnormalityseparately under the appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1 (2010).  

Under both the former and revised criteria, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under revisions to Diagnostic Code 5293 (2002) and Diagnostic Code 5243 (2003), a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the revised rating criteria take into account pain and other symptoms.   In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In evaluating the Veteran's back disabilities, the Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  At the outset, however, the Board notes that, in the absence of any evidence of a fractured vertebra (or residuals thereof), or ankylosis of the lumbar spine, consideration of former Diagnostic Codes 5285 or 5289 (renumbered 5235 to 5243) for diseases and injuries of the spine is unnecessary.  

Factual Background

X-rays taken of the Veteran's lumbosacral spine in February 2002 revealed degenerative changes, spondylosis with spondylolisthesis grade II/IV at L5-S1 level, and paravertebral muscle spasm.

In September 2002, MRI scans revealed bilateral spondylosis at L5 with grade I spondylolisthesis of L5 over S1; spinal canal stenosis at L5-S1; and diffuse bulging annulus fibrosus at L4-L5 with spinal canal stenosis.

VA records show treatment for low back pain secondary to herniated nucleus pulposus in November 2002.  

MRI scans of the Veteran's lumbosacral spine conducted in December 2003 revealed focal anular tear and broad-based herniated nucleus pulposus at L4-L5, with impingement of the thecal sac and spinal canal stenosis; bilateral spondylosis at L5 with grade I spondylolisthesis of L5 over S1; posterior bulging disk at L5-S1 with impingement of the thecal sac and spinal canal stenosis; and moderate degenerative changes in the facet joints at L4-L5 and L5-S1.

VA records show treatment for low back pain and pain along the Veteran's right lower limb in 2004.  The Veteran continued to work.  In October 2005, the Veteran was treated for acute low back pain secondary to muscle spasm and right S1 radiculopathy; and was out of work for one week.  Records show that he underwent physical therapy in November 2005.

Private treatment records, dated in February 2006, reflect complaints of constant low back pain, becoming worse with prolonged standing or sitting or walking.  The Veteran took pain medication, and continued to work.  The physician noted that the Veteran had been involved in a motor vehicle accident in 1998, with injury to his mid-back and resulting in compressed fracture of T12.  

VA treatment records show flare-up of severe low back pain in December 2006, which radiated to the buttocks and lower extremities.  Range of motion was intact, muscle tone was adequate, and no deformities were noted.  He underwent physical therapy in September 2007.

During a December 2007 VA examination, the Veteran reported that his low back pain was increasing each day, and that he found it difficult at times to get out of bed.  Sharp low back pain radiated to right lower extremity, down the leg to the lateral foot.  The Veteran reported frequent cramps of his right calf, and decreased endurance and tolerance to standing and sitting.  He reported taken pain medications.  The Veteran reported using a rollator for walking for a duration of five minutes, and using a back brace.  He reported falling about 15-to-20 times in the last three months, due to right lower extremity weakness.

Range of motion of the thoracolumbar spine on VA examination was to 39 degrees on flexion; to 10 degrees on extension; to 10 degrees on lateral bending to the right and left; and to 12 degrees on rotation to the right and left.  Painful motion was noted throughout flexion and at extremes of extension, lateral bending, and rotation.  The examiner reported decreased ranges of motion and decreased ambulation, secondary to low back pain flare-ups.  The examiner also noted spasms and tenderness at L4, L5, and S1 paravertebral muscles and spinous processes.

Neurological examination revealed decreased sensory to pinprick and light touch on the right side at L4, L5, and S1 dermatomes; and normal on the left side from L1 to S1.  On motor examination, there was normal tone and bulk of lower extremities; manual muscle test was decreased on right lower extremity to 3/5; left lower extremity was 5/5 of same muscle groups.  Deep tendon reflexes were present bilaterally.  An electromyograph conducted in January 2007 revealed chronic bilateral S1 radiculopathy.  No incapacitating episodes were reported.

VA treatment records show exacerbations of low back pain in November 2008 after moving heavy boxes, and again in January 2010.

Analysis

Here, the overall evidence reflects severe intervertebral disc syndrome, recurring attacks, with intermittent relief, and warrants the currently assigned, initial 40 percent disability rating under the former criteria.  Pain was noted throughout the range of flexion, and at the extremes of other motion.  The December 2007 examiner noted decreased ranges of motion with flare-ups, as well as muscle spasms.  While the Veteran complained of frequent cramps of his right calf and decreased endurance, there is no evidence of muscle atrophy.  Deep tendon reflexes are present and equal bilaterally, and there are no findings of absent ankle jerk.  The exhibited neurological deficit is confined to the right lower extremity and is contemplated by the evaluation for severe impairment, but does not approximate pronounced intervertebral disc syndrome at any time to warrant a higher initial disability rating under former Diagnostic Code 5293, based on orthopedic findings.

A 40 percent rating is the maximum disability rating both under former Diagnostic Codes 5292 and 5295.  When a Veteran is in receipt of the highest schedular rating for limitation of motion, and a higher rating requires ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, pertaining to functional impairment are not for application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

In this case, the Veteran retains significant back motion, and thus did not have ankylosis.  The evidence reflects neither unfavorable ankylosis of the entire spine, nor of the entire thoracolumbar spine, to warrant a higher evaluation for the orthopedic component under the revised general rating criteria.  The Veteran has not had any periods of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes. 

Thus, the weight of the evidence is against the award of an initial disability rating in excess of 40 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

The Veteran also has described some sensory deficit in the right lower extremity, which caused him to stumble and fall several times.  The Board finds the Veteran's statements to be credible.  Electromyograph has revealed chronic bilateral S1 radiculopathy.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In this case, there have been no reports of loss of reflexes or muscle atrophy.  Objective testing has not revealed significant neurological impairment in the left lower extremity.  However, there is measurable decreased motor function in the right lower extremity in addition to positive straight leg raising testing.  Based on the December 2007 VA examination showing some deficit and sciatic pain, and the Veteran's credible statements, and resolving doubt in favor of the Veteran, a separate initial 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve of the right lower extremity.  38 C.F.R. §§ 4.123, 4.124 (2010).  This is effective from September 26, 2003, the effective dated of the regulation allowing for separate evaluations for the neurological aspects of the intervertebral disc syndrome.  The Board notes that the Veteran has undergone some physical therapy.  There is no indication that incomplete paralysis of the sciatic nerve of the right lower extremity is more than mild to warrant a higher disability rating.  Moreover, the neurological examination in December 2007 revealed primarily a sensory deficit and decreased muscle strength on the right side.  While the Veteran is competent to describe weakness in both lower extremities, the objective evidence on neurological testing supports no more than a separate 10 percent disability rating under Diagnostic Code 8520, based on neurological findings of solely the right lower extremity.

As noted above, under the General Rating Formula, the orthopedic component of the Veteran's service-connected back disabilities warrants a 40 percent evaluation, effective January 29, 2003.  As just discussed, the Veteran's neurological manifestations warrant a separate, initial 10 percent evaluation.  The 40 percent rating combines with a separate 10 percent evaluation for a rating of 46 percent, adjusted upward to 50 percent under Diagnostic Code 5293 (2002).  38 C.F.R. § 4.25.  

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The most recent version of the back rating criteria retained the same criteria for rating sciatic nerve disability, but altered the criteria for evaluating the orthopedic component by providing a General Rating Formula.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  This formula assigns a maximum 40 percent evaluation for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

For the foregoing reasons, the Board finds that staged ratings are inapplicable for the Veteran's back disabilities, and that the preponderance of the evidence is in favor of an initial 50 percent, but no higher, evaluation. 

C.  Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with his skin disabilities and back disabilities is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected disabilities is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disabilities.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased disability evaluation for tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris is denied.

An initial increased rating for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with radiculopathy is denied.

From September 26, 2003, a separate 10 percent evaluation for radiculopathy of the right lower extremity is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

Loss of Vision

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element, or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the November 1993 rating decision, the RO denied service connection for loss of vision on the basis that refractive error manifested during service was considered a constitutional or developmental abnormality, and not a disability for VA compensation benefits.

Although the RO, in July 2003, sent a VCAA notice letter to the Veteran, that letter did not notify the Veteran of the elements required to establish service connection that were found insufficient in the last previous final denial.  The July 2003 letter mistakenly refers to an October 1993 decision as being final, when the last final decision is the November 1993 rating action.  VA has not satisfied the notification requirements of the VCAA as interpreted in Kent.  

Bilateral Hearing Loss 

For claims for an increased disability rating, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's earning capacity.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The Veteran contends that the service-connected bilateral hearing loss on appeal is more severe than currently rated, and warrants an increased disability rating.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected bilateral hearing loss in August 2003.  The examiner at that time noted the results of audiologic tests.  Since then, the Veteran described a worsening of the disability.

VA treatment records, dated in July 1010, reflect that the Veteran's hearing aids were re-programmed.  

Under these circumstances, VA cannot rate the service-connected bilateral hearing loss on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for increased disability ratings for skin disabilities and for back disabilities include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The Veteran asserts that he is totally disabled and unable to retain or maintain any gainful employment due to his service-connected disabilities.  Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran worked in a VA outpatient clinic in 2007.  His levels of education and any continuing training are not indicated.

Service connection is currently in effect for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris, rated as 30 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and residuals of fracture of right clavicle, rated as 0 percent (noncompensable) disabling.  

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Earlier Effective Date

In December 2007, the RO granted service connection and awarded compensation for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy-effective January 29, 2003.  The RO first notified the Veteran of the December 2007 rating decision in July 2008.  Correspondence submitted by the Veteran in June 2009 has been accepted by the Board as a notice of disagreement (NOD) with the assigned effective date.

The RO or AMC has not issued a statement of the case for the claim for an effective date earlier than January 29, 2003, for the grant of service connection for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy-in response to the NOD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should furnish to the Veteran and his representative a letter providing notification required by the VCAA as regards reopening the claim for service connection for a disability exhibited by loss of vision.  The letter should provide notice as to the type of evidence necessary to substantiate the claim, including information pertaining to service connection and new and material evidence, what evidence the Veteran is responsible for obtaining, what evidence VA will undertake to obtain, and the reasons for the last final decision in November 1993 (there was no objective evidence of current eye disability, other than refractive error, which is not considered a disability for VA compensation benefits).  The letter should also include an explanation of what is needed to substantiate the elements-namely, evidence of current disability, and competent evidence showing a nexus link between disabilities of each eye and service.
 
2.  The RO or AMC should provide the Veteran with VCAA notice, in compliance with the requirements set forth in Vazquez-Flores v. Shinseki, supra.  Specifically, the notice should advise the Veteran that to substantiate his increased rating claim for service-connected bilateral hearing loss, he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or an increase in severity of the pertinent disability, and the effect that the worsening has on his earning capacity.

In addition, the RO or AMC should provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

The Veteran should also be advised that if an increase in disability is found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from 0 percent to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.

3.  Afford the Veteran an appropriate VA audiological examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

The examiner should complete VA Form 10-2464; puretone thresholds at 1000, 2000, 3000, and 4000 hertz should be recorded for each ear, and a puretone threshold average derived for each ear, as well as a controlled speech discrimination score for each ear, in accordance with 38 C.F.R. §§ 4.85 and 4.86.

The examiner should also provide a full description of the current effects of the Veteran's bilateral hearing loss on his employment.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

4.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy; tinea pedis and unguium, keratosis pilaris, acne keloidalis nuchae, intertrigo, and tinea cruris; bilateral hearing loss; tinnitus; and residuals of fracture of right clavicle, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

5.  The RO or AMC should issue a SOC with regard to the issue of an effective date earlier than January 29, 2003 for lumbar spine spondylosis, spondylolisthesis, canal stenosis, degenerative joint disease, herniated nucleus pulposus, and strain with bilateral lower extremity radiculopathy.  The Board will further consider the issue only if a timely substantive appeal is received in response to the SOC.

6.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal, including the claim for TDIU.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


